DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 18, the prior art fails to disclose or make obvious all limitations as claimed, in specific “wherein at least one of the set of reflectors is configured to receive optical beams propagating in the waveguide via TIR at an initial elevation angle relative to a surface of the waveguide and to redirect optical beams to propagate in the waveguide via TIR with a modified elevation angle relative to the surface”. Dependent claims 2-7, 9-17 and 19-21 are allowable for at least the same reason.
The closest prior art to the whole of claims 1 and 18 is Wassvik et al. in US 2018/0267672 Figs. 1-4, but Wassvik fails to disclose the features in parenthesis above.
Eliasson et al. in US 20007/0201042 discloses the inbound and outbound angle from the reflection being preferably the same (Eliasson’s par. 14) but Eliasson fails to disclose the elevation angles being modified upon reflection as it would be necessary for claims 1 and 18.
Nor does any other prior art disclose ALL limitations as described in the independent claims 1 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621